NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAMS RODRIGUEZ,                             No. 20-55929

                Plaintiff-Appellant,            D.C. No. 5:18-cv-01168-DSF-RAO

 v.
                                                MEMORANDUM*
A. RODRIGUEZ, Correctional Lieutenant,
individual; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Former California state prisoner Williams Rodriguez appeals pro se from the

district court’s order denying his Federal Rule of Civil Procedure 60(b) motion for

relief from judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion. United States v. Asarco Inc., 430 F.3d 972, 978

(9th Cir. 2005). We affirm.

      The district court did not abuse its discretion by denying Rodriguez’s motion

for relief from judgment under Rule 60(b)(6) because Rodriguez failed to establish

extraordinary circumstances warranting relief. See Lehman v. United States, 154

F.3d 1010, 1017 (9th Cir. 1998) (requirements for obtaining relief under Rule

60(b)(6)).

      We reject as meritless Rodriguez’s contentions that the district court should

have certified his U visa.

      All pending motions (Docket Entry Nos. 25, 41, and 42) are denied.

      AFFIRMED.




                                         2                                   20-55929